Exhibit 10.31

 

Director Compensation Summary

 

Non-management directors receive an annual retainer of $150,000 per year,
$60,000 of which will be paid in cash and $90,000 of which is paid in stock
units or restricted stock (as described below), though a director may elect to
receive all of his compensation in stock units or restricted stock.
Non-management directors also received a one-time cash award of $25,000 upon
their election, concurrent with the closing of the Company’s initial public
offering. The Chairman of the Board receives an additional $15,000 annual
retainer, the Chairman of the Audit Committee receives an additional $20,000
annual retainer, the Chairman of the Compensation Committee receives an
additional $10,000 annual retainer and the Chairman of the Nominating and
Governance Committee receives an additional $5,000 annual retainer. Members of
the Audit Committee receive an additional $10,000 annual retainer and members of
the Compensation Committee receive an additional $5,000 annual retainer.
Commencing with the May 2005 Annual General Meeting, the compensation for the
Nominating and Governance Committee will be on the same basis as that of the
Compensation Committee, with members of the Nominating and Governance Committee
receiving an additional annual retainer of $5,000 and the Chairman of the
Nominating and Governance Committee receiving an additional annual retainer of
$10,000. The Company will generally not pay a fee for attendance at board or
committee meetings, though the Chief Executive Officer has the discretion to pay
attendance fees of $2,000 for extraordinary or special meetings. In February
2006, the Chairman of the Audit Committee was awarded an additional fee of
$20,000 for work on a special Audit project.

 

An initial (one-time) grant of restricted shares with a value of $100,000 was
awarded to each non-management director upon   closing of the IPO or his initial
election. These restricted shares will vest on the day immediately prior to the
third annual shareholders meeting at which directors are elected following the
grant of the shares.

 

Retainer equity awards were granted upon completion of the IPO and will be
granted annually thereafter (usually on the date of the Company’s annual
shareholders’ meeting) in the form of stock units until the share ownership
guidelines set forth in the next paragraph have been met. The first 10,000 stock
units awarded to each director will become non-forfeitable on the day
immediately prior to the first annual shareholders meeting at which directors
are elected following the grant of the units. The issuance of Common Shares for
these units will be mandatorily deferred until six months after termination of
the director’s service on the Board of Directors. After the share ownership
guidelines discussed below are met, directors may elect to receive their annual
retainer equity award in the form of either restricted shares that vest on the
day immediately prior to the first annual shareholders meeting at which
directors are elected following the grant of the shares, or stock units that
become non-forfeitable on the day immediately prior to the first annual
shareholders meeting at which directors are elected following the grant of the
units, with the issuance of Common Shares deferred to a later date chosen by the
director. Stock units cannot be sold or transferred until the Common Shares are
issued. Dividend equivalents will be credited to stock units and reinvested as
additional stock units.

 

--------------------------------------------------------------------------------


 

The Board of Directors has recommended that each director own at least 10,000
Common Shares within three years after joining the board. Common Shares
represented by stock units will count toward that guideline, though restricted
shares awarded upon a director’s initial election will not.

 

--------------------------------------------------------------------------------